Oo Oe HN Dn nA fF WO YN

co SN KN nN BP OD ND RrYtlUCODLUlUlUCOCClCUDWOCUCUCUCGNS OUND ROW aN Gl Cl

 
 

JUL

CLERK, U.S. DISTRICT COURT

EASTE
By RN DISTRICT OF CALIFORNIA

DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

LARRY DONNELL KING, SR., Case No. 1:15-cv-00414-LJO-SAB (PC)

Plaintiff,
ORDER DISCHARGING WRIT OF HABEAS

CORPUS AD TESTIFICANDUM AS TO INMATE

)
)
)
)
v )
) LARRY DONNELL KING, SR., CDCR #J-30173
)
)
)
)

M.D. BITER, et al.,

Defendants.

 

 

 

A settlement conference in this matter commenced on July 12, 2019. Inmate Larry Donnell
King, Sr., CDCR #J-30173 is no longer needed by the Court as a participant in these proceedings, and
the writ of habeas corpus ad testificandum as to this inmate 6 HEREBY DISCHARGED.

DATE: | 4 Va Mj.
UNITED STATES MAGISTRATE JUDGE

 

 

 
